1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7
                                                    ***
8
      DAVID GALINDO-CLOUD,                             Case No. 3:18-cv-00587-HDM-CBC
9
                                         Petitioner,
10           v.                                                           ORDER
11
      ISIDRO BACA,
12
                                     Respondents.
13

14

15          Petitioner has filed an application to proceed in forma pauperis with an attached
16   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The
17   Court finds that petitioner is able to pay the full filing fee of five dollars ($5.00).
18          It is therefore ordered that the application to proceed in forma pauperis (ECF No.
19   1) is denied. Petitioner shall have thirty (30) days from the date that this order is entered
20   to have the filing fee of five dollars ($5.00) sent to the clerk of the court. Failure to
21   comply will result in the dismissal of this action.
22          It is further ordered that the Clerk of the Court shall send petitioner two copies of
23   this order. Petitioner is ordered to make the necessary arrangements to have one copy
24   of this order attached to the check paying the filing fee.
25          DATED THIS 17th        December 2018.
                       ___ day of ________,
26
                                                           UNITED STATES DISTRICT JUDGE
27

28
